            Case 2:18-cv-01115-RSL Document 199 Filed 01/24/20 Page 1 of 3




 1                                                              The Honorable Robert S. Lasnik
 2

 3

 4

 5

 6                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 7                                    AT SEATTLE
 8   STATE OF WASHINGTON; STATE OF                      NO. 2:18-cv-01115-RSL
     CONNECTICUT; STATE OF
 9   MARYLAND; STATE OF NEW JERSEY;                     NOTICE OF SUBSTITUION OF
     STATE OF NEW YORK; STATE OF                        COUNSEL
10   OREGON; COMMONWEALTH OF
     MASSACHUSETTS; COMMONWEALTH
11   OF PENNSYLVANIA; DISTRICT OF
     COLUMBIA; STATE OF CALIFORNIA;
12   STATE OF COLORADO; STATE OF
     DELAWARE; STATE OF HAWAII;
13   STATE OF ILLINOIS; STATE OF IOWA;
     STATE OF MINNESOTA; STATE OF
14   NORTH CAROLINA; STATE OF RHODE
     ISLAND; STATE OF VERMONT and
15   STATE OF VIRGINIA,
16                            Plaintiffs,
17         v.
18   UNITED STATES DEPARTMENT OF
     STATE; MICHAEL R. POMPEO, in his
19   official capacity as Secretary of State;
     DIRECTORATE OF DEFENSE TRADE
20   CONTROLS; MIKE MILLER, in his
     official capacity as Acting Deputy Assistant
21   Secretary of Defense Trade Controls;
     SARAH HEIDEMA, in her official capacity
22   as Director of Policy, Office of Defense
     Trade Controls Policy; DEFENSE
23   DISTRIBUTED; SECOND AMENDMENT
     FOUNDATION, INC.; AND CONN
24   WILLIAMSON,
25                            Defendants.
26
      NOTICE OF SUBSTITUION OF                      1                      Oregon Department of Justice
                                                                                100 SW Market St
      COUNSEL                                                                   Portland, OR 97201
                                                                    Tel: (971) 673-1880 / Fax: (971) 673-5000
            Case 2:18-cv-01115-RSL Document 199 Filed 01/24/20 Page 2 of 3




 1                         NOTICE OF SUBSTITUTION OF COUNSEL
 2          Plaintiff State of Oregon hereby gives notice that Carla A. Scott, Assistant Attorney
 3   General, is now counsel of record in this proceeding in place of James S. Smith, Senior
 4   Assistant Attorney General.
 5          The address for the receipt of all correspondence and pleadings remains the same.
 6          DATED January 24 , 2020.
 7                                                   Respectfully submitted,
 8                                                   ELLEN F. ROSENBLUM
                                                     Attorney General
 9

10
                                                        s/ Carla A. Scott
11                                                   CARLA A. SCOTT WSB# 39947
                                                     Senior Assistant Attorney General
12                                                   Trial Attorney
                                                     Tel (971) 673-1880
13                                                   Fax (971) 673-5000
                                                     Carla.A.Scott@doj.state.or.us
14                                                   Of Attorneys for Defendant
15

16

17

18

19

20

21

22

23

24

25

26
      NOTICE OF SUBSTITUION OF                        2                        Oregon Department of Justice
                                                                                    100 SW Market St
      COUNSEL                                                                       Portland, OR 97201
                                                                        Tel: (971) 673-1880 / Fax: (971) 673-5000
                Case 2:18-cv-01115-RSL Document 199 Filed 01/24/20 Page 3 of 3




                                       CERTIFICATE OF SERVICE

               I hereby certify that on January 24 , 2020, I electronically filed the foregoing documents

     using the Court’s CM/ECF system, causing a notice of filing to be served upon all counsel of

     record.

                                             STATE OF OREGON
                                             ATTORNEY GENERAL ELLEN F. ROSENBLUM
                                             OREGON DEPARTMENT OF JUSTICE

                                             By              s/ Carla A. Scott
                                                      Carla A. Scott (WSBA # 39947)
                                                      Senior Assistant Attorney General




Page 1 -   CERTIFICATE OF SERVICE
           JSS/cia/10021977-v1
                                                     Department of Justice
                                                    100 SW Market Street
                                                      Portland, OR 97201
                                             (971) 673-1880 / Fax: (971) 673-5000
